3/27/2015 TDCJ Offender Details

”rExAs DEPARTMEM oi= CauvriNAz. JusTlcE -TDCJ"°'“*~‘ m Ne“' °ffe“de‘"$@a"~"‘

 

Offender lnformation Details ZQA-/,@DTQQ ~

Return. to Search_ list

   

S|D Number: 04329730

TDCJ Number: 01857494

Name: - ` VlLLNAVE,STEVEN_EDWARD l .
Race: n W

Gender: |\/|

DoB: l 1956_01-13 CO“R?§ZZl§§?L\§¢EALS
Maximum Sentence Date: 2062-04-02 MAR 27 2“‘\5

Current Faci|ity: l\/l|CHAEL C\en\

Projected Re|ease Date: 4 '2032-06-22 N°e.` Acosta’

Parole E|igibi|ity Date:- - 2017-06-23

Offender Visitation E|igible: ‘ U

The offender is temporarily ineligible for visitation P/ease call the offender's unit for any
additional information .

The visitation information is updated once daily during weekdays and multiple times per day
on visitation days. '

SPECIAL lNFORMATlON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: Offender is not scheduled for release at this time.

Schedu|ed Re|ease Type: - Will be determined When release date is scheduled
Schedu|ed Re|ease Location: Wi|| be determined when release date is scheduled

 

Parole Reviewlnformatlon

 

Offense History:

 

 

Offense , Sent@nc@ Case Sen`tence(YY-
mate 0”9“$9 , mate \. C°L_'"W No. mm»i:)c))
1991-05-25 Dv\/l 1991-08-13 \HuTCHleoN 6991 2-00-00

 

 

 

 

 

 

 

 

http://offender .tdcj .state.tx.us/OffenderSearch/offenderDetai | .action?sid= 04329730 1/2'

3/27/2015

TDCJ Offender Details

 

 

 

 

 

 

 

 

 

 

 

 

 

THEFT BY
1990-03-05 ApPROPR|AT,ON 1991-08-13 HuTcHiNSoN 6839 4-00-00
1990-03-13 THEFTZ€\(§§OR $750' 1991-09-16 RANDALL 7384-3 5-00-00
1990-03-08 AGGREGATED THEFT 1991-09-16 POTTER 29827-3 5-00-00
1993-09-15 THEFT 1994-02-18 TRA\/ls 0936257 3-00-00
1996-06-26 Dv\/l 1997-02-04 vvlLLlAi\/lsoN 9%§85 10-00-00
2001-06-16 Dv\/i 2002-06-12 HuTcHleoN 8749 10-00-00
t F_
201 1-03-11 Dv\/i 2013-02-05 DALLAS 112245& 10-00-00
u
. F-
2011-03-17 vai 3RD 2013-04-29 DALLAS 1322214_ 50-00-00
' u

 

 

l Return to Searc~h list l

 

The Texas Department of Crimina/ Justice updates this information regularly to' ensure that it is
complete and accurate, however this information can change quickly. Therefore, the information on
this site may not reflect the true current location, status, scheduled termination date, or other
information regarding an offender

For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
295-6371 or Webadmin@tdci.texas.oov. This information is made available to the public and law
enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and

subject to criminal prosecution

 

New Offender Search

http:l/offender .td cj .state.tx . us/OffenderSearclvoffenderDetai l .acli on?sid= 04329730

TDCJ Home pace

2/2